Citation Nr: 1435218	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a left shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied reopening the claim for service connection for left shoulder rheumatoid arthritis.

In May 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to service connection for a left shoulder disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed RO rating decision in February 2003 denied service connection for left shoulder rheumatoid arthritis; no appeal was thereafter made by the Veteran.

2.  Evidence added to the record since the February 2003 RO rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disorder and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's February 2003 rating decision that denied service connection for left shoulder rheumatoid arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the February 2003 RO rating decision to reopen the claim for service connection for a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a left shoulder disability.  The claim was previously denied many times and the last final denial was in a February 2003 rating decision.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, the February 2003 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Board has compared the recently received medical and lay evidence with the evidence previously assembled and finds that it relates to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disability.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a left shoulder disorder; to this limited extent, the appeal is allowed.




REMAND

The Board has reviewed the entire claims file and finds that additional development is required before deciding the claim.  In particular, a remand is required to obtain outstanding private treatment records that the Veteran had previously identified from Madigan Army Medical Center and to obtain VA medical opinions based on a thorough review of the record and physical examination by a rheumatologist.

The Board notes that the Veteran's claim for service connection for a left shoulder disorder appears to be medically complex.  Accordingly, to assist the RO and the examining rheumatologist, the Board summarizes pertinent medical and lay evidence of record related to the left shoulder claim.

The Veteran's service treatment records are entirely silent for complaints, findings, diagnosis, or treatment for any shoulder problems.  

His service treatment records do reflect complaints of bilateral knee pain, bilateral ankle pain, and bilateral eye pain.  The records document some injuries related to playing football; however, the Veteran's injuries did not fully account for his complaints.  In an April 1969 report, a Medical Evaluation Board (MEB) detailed the Veteran's history of knee, ankle, and eye problems.  The MEB report noted that "repeated consultations with orthopedics, physical therapy, and rheumatology were unable to provide a specific diagnosis for this arthritic condition."  In addition, "examination of synovial fluid by Rheumatology found a Class II fluid compatible with rheumatoid arthritis, Reiter's disease, or sarcoidosis."  The MEB recommended referral to a Physical Evaluation Board (PEB) in anticipation of discharge from active service.  In May 1969, the diagnosis by the PEB was "arthritis, ankles and knees, cause undetermined" and "iritis, recurrent, right eye."  Another part of a PEB record listed Diagnostic Codes used by VA for disability rating purposes, including "5002 - Arthritis rheumatoid, ankles and knees" and "6003 - Iritis, right eye, resolved."  

Although the Veteran was discharged from service in July 1969, he was retained on a temporary disability retired list (TDRL) for further evaluation.  A January 1971 PEB summary of a periodic examination indicates that the impression was "arthritis, etiology unknown (probably an early or atypical rheumatoid arthritis)."  The report also indicates that x-rays "revealed mild spurring compatible with early degenerative changes in all joints, both knees and ankles."  Laboratory studies revealed "rheumatoid arthritis factor was negative."  A November 1972 summary of a September 1972 examination detailed that laboratory studies were negative or normal, including for rheumatoid factor, and x-rays of the involved joints were essentially unremarkable.  The Veteran continued to receive Indocin treatment for his knees and ankles and topical steroid therapy for his eyes.  A September 1973 examination summary documented that the Veteran had no other joint involvement other than pain and stiffness in his ankles and knees, in addition to recent neck involvement.  The final diagnosis was arthritis in knees and ankles of questionable etiology and recurrent iritis secondary to Reiter's syndrome.

The Veteran's original claim for service connection for injuries to his knees and ankles and bilateral iritis was received in July 1969.

During an August 1969 VA examination, the Veteran disclosed that he had a GC (gonococcal) infection once during service and was treated without residuals.  On physical examination, there was tenderness to pressure at all points around both knees and ankles and the Veteran walked with a pronounced limp due to pain in his knees and ankles bilaterally.  The examiner noted that "all the findings seem to be subjective at this time."  X-rays of the chest, knees, and ankle were reported as normal.  The diagnosis was internal derangement of the bilateral knees and ankles.

In view of the "conflicting and inconclusive diagnoses," the RO granted service connection for arthritis of the knees and ankles and for iritis in a January 1970 rating decision.

The Veteran underwent subsequent VA orthopedic examinations, but did not identify problems with his shoulders.  Similarly, treatment records from the Portland VA Medical Center (VAMC) dated from June 1980 to August 1983 were silent for complaints regarding his shoulders.  VA treatment records dated in 1981 reflect that he had been active lifting weights, playing basketball every day, and working as a dock supervisor.  On VA examination in December 1983, the Veteran mentioned that he had developed sarcoidosis in his lungs in March 1983 and received treatment at Madigan Army Medical Center.

The first evidence of shoulder problems was during a May 1991 VA examination to evaluate the Veteran's service-connected knees and ankles.  The Veteran described recent pain in the shoulders and elbows bilaterally that started about three years earlier [1988].  An August 1991 medical record indicates that the Veteran was on a waiting list for orthopedic surgery for a left shoulder disability, diagnosed as left acromioclavicular joint arthritis.

In August 1991, VA received the Veteran's initial claim of service connection for arthritis of his left shoulder.  During a January 1992 VA orthopedic examination, the Veteran stated that his "shoulders did well until about 1991 when both shoulders became painful."  In a Report of Medical Examination for Disability Evaluation, he indicated that his shoulder ailment began on May 31, 1991; he also reported that he had worked for a railroad company doing yard work since 1988.  X-ray examination of both shoulders revealed advanced acromial signs of chronic rotator cuff impingement and advanced degenerative arthritis in the acromioclavicular joint bilaterally.  Following a physical examination, the diagnosis was bilateral chronic rotator cuff impingement with rotator cuff tendonitis; degenerative arthritis of the acromioclavicular joint bilaterally.  

The examiner commented that he could find no reason that the Veteran's shoulder disabilities were related to his knees and ankles.  However, he observed that the Veteran was service connected for iritis, an inflammatory condition that might involve the shoulders.  He explained that the Veteran's shoulder problems are very typical of the kind of difficulty found in people who do not have arthritis, and so there was reason to think of the shoulders as being a problem unto themselves.  He requested a rheumatology consultation to determine whether the Veteran's acromioclavicular joint changes could be part of the iritis inflammatory condition.  A February 1992 VA rheumatology examination was scheduled as recommended, but the Veteran failed to report for the examination.  

In May 1992, the RO denied service connection for degenerative joint disease of the left and right shoulders.  The claim was denied because service treatment records did not show any problems with the shoulders, the Veteran stated that his shoulder problems started in 1991, there was no relationship between his claimed shoulder disability and his service-connected knees and ankles, and he failed to appear for a rheumatology examination to investigate any connection between his bilateral shoulder disability and his service-connected iritis.

Private treatment records associated with the claims file reflect that the Veteran had a cerebrovascular accident (stroke) in May 1994 that resulted in left hemiparesis and left hemisensory deficits, further complicating the left shoulder disability picture.  The Veteran had claimed entitlement to service connection for a stroke and loss of use of his left-sided extremities, secondary to medications taken for his service-connected iritis.  In an October 1995 rating decision, the RO denied the claim, and the Board denied the claim in a November 1997 decision.  

On VA examination in May 1995, the diagnosis included rheumatoid arthritis affecting the knees and ankles and history of left shoulder reconstruction in 1993.  The impression of a May 1995 left shoulder x-ray was mild degenerative joint disease.  

The Veteran was afforded a VA rheumatology examination in July 1995.  The rheumatologist noted the Veteran's history of inflammatory oligoarthritis of both ankles and both knees during service in addition to bilateral inflammatory iritis, and the continued ankle and knee pain and swelling, which gradually came to include both elbows and both shoulders.  The rheumatologist explained that he believed the initial diagnosis of rheumatoid arthritis was incorrect and that, in fact, what the Veteran had in the late 1960s was sarcoidosis, manifested then by oligoarthritis and iritis, and confirmed in [the 1980s] with hilar adenopathy and bronchoscopy.  The rheumatologist further explained that confusion of rheumatoid arthritis with sarcoidosis is fairly common and it was not surprising that the Veteran was initially diagnosed with rheumatoid arthritis, but subsequently evolved into sarcoidosis.  He emphasized that the Veteran's overall course was not really compatible with rheumatoid arthritis, particularly with the relative lack of hand involvement.  

An August 1995 request for medical opinion asked whether there was evidence that the Veteran, in fact, had sarcoidosis.  The reviewing physician responded that the Veteran gave a history in December 1983 of being diagnosed and treated for sarcoid at Madigan Army Medical Center and those records also with chest x-rays reports, which may show hilar adenopathy, should be requested.

As noted above, records received from the Madigan Army Medical Center were limited to pediatric treatment records pertaining to the Veteran's son.  

The October 1995 rating decision also denied service connection for sarcoidosis because service treatment records showed "no evidence of sarcoidosis;" treatment records in 1983 showed possible, but unconfirmed, sarcoidosis; and treatment records from Southwest Washington showed a history of sarcoidosis that apparently resolved and a normal chest x-ray.  

During a March 2000 VA orthopedic examination, the Veteran described developing iritis in 1968, then developing pain and swelling in both knees and his left shoulder.  Following a physical examination, the diagnosis included degenerative arthritis of both knees and left ankle, severe; left shoulder arthritis; and possible pulmonary sarcoidosis.  It appears that the examiner did not have access to the claims file; however, the examining physician opined that the Veteran does not have Reiter's syndrome since he has not had urethritis, but his arthritis undoubtedly started out as an autoimmune disease and now is in a degenerative phase.

In connection with the Veteran's previous attempt in February 2002 to reopen his claim for service connection for "arthritis both shoulders," he was afforded VA orthopedic examinations.  On VA examination in January 2003, he stated that he developed stiffness, crepitation, and swelling in the left shoulder in 1968, and the symptoms also involved his knees and ankles.  He indicated that he was diagnosed with rheumatoid arthritis.  Following a physical examination and left shoulder x-ray study, the diagnosis was left acromioclavicular joint osteoarthritis; status post left shoulder debridement, times three; and leg rheumatoid arthritis by history.  It does not appear that the examiner had access to the claims file.  The examiner commented that the changes found in the left shoulder on physical examination and x-ray examination are not diagnostic of rheumatoid arthritis, but also do not rule it out, adding that mild changes of rheumatoid arthritis do not cause significant x-ray changes.

The February 2003 rating decision denied service connection for left shoulder rheumatoid arthritis because "current medical evidence does not show a diagnosis of rheumatoid arthritis, left shoulder."  

The Veteran was afforded a VA examination for his right shoulder in April 2003.  His reported developing some pain in his right shoulder in 1968 and the following year rheumatoid arthritis was diagnosed.  Following a physical examination, the diagnosis was rheumatoid arthritis, right shoulder.  No opinion was provided regarding the etiology of the right shoulder disability.  The Board observes that it does not appear that the examiner was provided with the claims file.  Also, the Board has not located any right shoulder x-ray study performed in conjunction with the January or April 2003 examinations.  However, the Board observes that the x-ray evidence has previously confirmed degenerative changes in both shoulders.

In an April 2003 rating decision, the RO granted service connection for right shoulder rheumatoid arthritis.  The narrative of the decision does not provide any reason or basis for the grant of service connection for right shoulder rheumatoid arthritis or cite any medical opinion relating a right shoulder disability to service or to a service-connected disability.

The present claim for service connection for a left shoulder disorder was received in January 2010 and claimed as an "increase in my [service connection] for my left shoulder."  A February 2010 report of general information reflects that the RO contacted the Veteran to clarify that he was not service-connected for his left shoulder.  The RO representative also informed the Veteran that three separate left shoulder conditions had been denied and the RO needed to know which one he wanted to reopen; the Veteran claimed rheumatoid arthritis of the left shoulder.

In an April 2010 rating decision, the RO denied reopening the claim for service connection for left shoulder rheumatoid arthritis because the evidence did not show that the Veteran had a left shoulder rheumatoid arthritis disability that was incurred in or aggravated by military service or that was manifested to a compensable degree within one year of discharge from service.  Citing medical evidence from the Jackson, Mississippi VAMC in its denial of a left shoulder disability, the RO noted that "x-ray evidence showed that you had some spurring of the inferior aspect of the glenohumeral joint that is consistent with mild arthritis disease.  Your acromioclavicular joint was unremarkable, and there was no fracture or soft tissue abnormality seen."  The Board observes that the cited x-ray evidence is from a right shoulder x-ray report belonging to a different Veteran (as reflected by the printed name and Social Security number), misfiled in this Veteran's claims file.  In addition, a left shoulder x-ray report was also misfiled.  The Board has removed these misfiled documents from the Veteran's file and sent them to be associated with the correct claims file. 

In summary, competent medical evidence reflects that the Veteran has a current left shoulder arthritis disability, diagnosed as degenerative arthritis or osteoarthritis.  In addition, earlier, consistent statements from the Veteran document a reported onset of bilateral shoulder problems sometime between 1988 and 1991.  

Moreover, the Board observes that service treatment records and post-service medical evidence suggests that the Veteran may have had extrapulmonary sarcoidosis during and after military service (in addition to pulmonary sarcoidosis that may have been diagnosed in 1983 by the Madigan Army Medical Center), manifested by ocular involvement diagnosed as iritis, which is a type of uveitis, and by musculoskeletal system involvement.  In this regard, the Board notes that "musculoskeletal system involvement may occur in up to 10 percent of patients with sarcoidosis.  Manifestations include acute oligoarthritis (especially symmetric involvement of the ankle joints), usually in association with erythema nodosum and occasionally with acute uveitis."  See Talmadge E. King, Jr., MD, Extrapulmonary Manifestations of Sarcoidosis, UPTODATE (Jun. 29, 2014); see also Winston Sequeira, MD, Rohit Aggarwal, MD, MSc, Sarcoid Arthropathy, UPTODATE (Feb. 6, 2014) (describing acute sarcoid arthritis that is "mostly oligoarticular (87 percent)" with "typically symmetrical (76 percent)" involvement).  

While the Seattle, Washington RO had previously denied service connection for sarcoidosis in October 1995, the decision appeared to be limited to discussion of pulmonary sarcoidosis.  However, there is competent medical opinion evidence that the Veteran had sarcoidosis manifested by problems with his knees, ankles, and eyes during service; current evidence of arthritis of the left shoulder that initially manifested (bilaterally) approximately 20 years after service, but insufficient medical evidence to determine whether the current disability is related to military service, to include any extrapulmonary sarcoidosis.  Therefore, the Veteran must be afforded a VA rheumatology examination to obtain the necessary medical opinion evidence to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Madigan Army Medical Center pertinent to evaluation and/or treatment for sarcoidosis and any shoulder problems, including all records dated in 1983.  The AOJ should confirm that the records obtained from Madigan Army Medical Center pertain to the Veteran and not to his son by the same name.  The AOJ also should obtain any outstanding treatment records pertinent to shoulder problems or sarcoidosis from the Portland VAMC dated from January 1988 to March 1994.

2.  After the outstanding treatment records have been obtained and associated with the claims file or determined to be unavailable, arrange for a VA examination to be conducted by a rheumatologist.  The entire claims file, including a complete copy of this remand, must be made available to the rheumatologist for review and a notation of such review must be included in the examination report.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following a review of the claims file and physical examination, the rheumatologist is asked to respond to the following:

a) Identify all left shoulder disabilities found on examination.  
b) For each left shoulder disability, is it as least as likely as not (50 percent probability or greater) that a left shoulder disability had its clinical onset in service or is it otherwise related to service?  
c) In addressing whether a left shoulder disability is otherwise related to service, please discuss the evidence of record suggesting that extrapulmonary sarcoidosis may have been present during military service, manifested by polyarthritis or oligoarthritis of the bilateral ankles and bilateral knees and by iritis.  
d) Similarly, please discuss service treatment records suggesting the possibility that the Veteran had Reiter's disease or reactive arthritis, and the Veteran's disclosure during a 1969 VA examination that he was treated for a sexually transmitted infection during service.  If the Veteran did have reactive arthritis initially manifested in service, please discuss the onset of shoulder symptoms approximately two decades after the onset of his bilateral knee, bilateral ankle, and iritis symptoms during service.  

A complete rationale for each opinion expressed must be provided.

If the rheumatologist determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the rheumatologist be undertaken so that definite opinions with respect to the Veteran's left shoulder disability can be obtained).

3.  After completion of the above, the AOJ should adjudicate the issue of entitlement to service connection for a left shoulder disability.  If the benefit sought is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


